Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a continuation application on The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. 

 Allowable Subject Matter
3. 	Claims 1-8 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 1) In a review of the previous set a claims in the parent application, now abandoned, the Examiner noted significant differences with the claims broadened in some aspects and narrowed in others. Nonetheless, the prior restriction requirements are not applicable to the claims in this application because the claims appear directed to the same scope, operation and effect. 2) Claims 1-8 refer to a specific learner that analyzes multidimensional activity on a smart card combined with a deduction system that predicts with a probability of success of an outcome the presenting of choices to a user on a user interface rendered on a smart card where the data in the card is determined from the combination of mapping, transformation, parallel computation, task dispatching, scheduling, and I/O functions that the data is then communicated and cued for listing on a smart card and then rendered on a smart card, thus are allowed over the prior art. 

Claim Rejections - 35 USC § 103
 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	Claims 9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. U.S. Publication No. 201360295963 published Nov. 7, 2013, in view of Musial et al. U.S. Publication No. 20080149734 published June 26, 2008, in further view of Cosic et. al. U.S. Patent No. 9443192 issued Sept. 13, 2016.


With regard to Independent claim 9, Sen teaches a method comprising: 
receiving, by a processor of a computing device, data pertaining to a current activity, the data comprising a time and a geographic location associated with a plurality of devices being used by a plurality of individuals while performing the current activity (See Sen Processor (fig. 2, Para 24) of accessing devices 102 (Fig. 1, fig. 8, para 25, receiving content, geographic data, Para 26-30). Sen teaches receiving data from one or more devices performing an activity such as traveling and posting content.  
arranging, by the processor, the data into a multi-layered multi-dimensional structure  (see Para 60). Sen teaches using a multidimensional data process. 
aggregating the data from each device of the plurality of device into multiple groups, wherein the aggregating is based on historical transactions performed by the plurality of individuals using the plurality of devices (See Para 23, 34-35, 53and 62-63). Sen teaches aggregating content from historical transactions on the plural devices.
determining, by using the processor to apply a proactive-retroactive learning technique to the aggregated data, a plurality of choices for an individual of a group of the multiple groups based on the current activity and activity-based predictions for the group, the plurality of choices being associated with actions expected to be performed with respect to the current activity of the individual and with use of a device owned by the individual (See Para 18-19, 23, 34-53). Sen teaches identifying choices for an individual based on the activity learned from current activity (for example, Para 52) and then the inference module uses a QSM to predict actions to be performed (Para 61-62, 67, 76-81).  
ranking, by the processor, the plurality of choices in a sequential order based on highest to lowest probability that the individual will choose each respective choice of the plurality of choices (See Para 36-42). Sen teaches  (See fig. 10a, Para 81-86, ranking the choices for a user from highest to lowest, Fig. 11, Para 87-89, Fig. 12, Para 90). 
and transmitting, by the computing device via an access device, the plurality of choices for the individual to the device to be rendered on the device for selection by the individual (See Fig. 10a-12b). Sen shows choices rendered on a device. 
Sen discloses the devices can be “any” device configured to access a process such a  laptop, mobile phone, wireless device, portable communication device, a content recording device, a vehicular computing device or any other device (Para 21), to which a smartcard is an example of a portable communication device. 
However, Sen does not specifically disclose
Smart cards
Musial is analogous art to Sen as Musial teaches presenting a user interface on a device. Musial teaches a smartcard device  (Para 106). Musial teaches smartcards can include displays and an interface unit (Para 14) allowing the user to interact with content on the smartcard (Para 20. Musial teaches an application can be rendered on a smartcard (Para 31-32, 34). Musial teaches the system advantageously includes display functionality on smartcards rather easily without compromising security (Para 38). Musial teaches the processor in the card can communicate with the input devices on the card (Para 46) which can include a keypad, buttons, acoustic inputs and identification sensors  so as to control the functions of the applications on the smartcard (Para 51-58, 83-85). Musial teaches the display presents data into a format perceivable in the display for the user (Para 59). Musial teaches the smartcard may also include a sim card for communication with other devices (Para 69, 87-91) and also used as a contactless card (Para 70) using other communications means. (See also Para 93-115). The combination with Sens disclosure of a portable computing device and Musial smart card, as a portable device, would result in a device that can “any” device, as suggested in Sen, para 21.   
However, Sen in view of Musial do not teach
aggregating data using SCANN-based learning and arranging data  based on a self-organized cognitive algebraic neural network (SCANN).
Cosic teaches a computing device can be any type of computing device capable of performing the functions of processing, which can include a smart card  (See col. 58, lines 1-35, col. 63) that can include a display and can communicate over a network (See col. 61). Cosic teaches a process of aggregating data received in a first or second or other data sets ( Col. 2-5) and using a neural network to learning the operation of a device (See Col. 66). Cosic teaches obtaining data from user use of the device (col 72-73). Cosic teaches the system can store the data as a neural network (col. 85, lines 42-51). Cosic teaches or suggests the data can be stored in any data structure (col. 89, lines 20-30). Cosic teaches or suggests the neural network can be or replaced with any convolutional, recurrent, search based, unsupervised learning, or any other method or model (col. 122, col. 124). The combination of Sen’s transactional data with Cosic data and modeling system would provide a statistical prediction process using various models.
Accordingly, it would have been obvious to the skilled artisan prior to the effective filing date having the teachings of Cosic, Sen and Musial in front of them to provide a user interface on any portable computing device based on a predicted and inferred set of outcomes to a user. The motivation to combine Sen with Musial comes first from Sen that suggests the device can be any portable device (Para 21)where Musial device is at least a portable smartcard device also display information from a processor with a well-known internal structure of a standard computer (Para 11-14, 112-113) The motivation to combine Cosic with Sen comes from Cosic that suggests intelligent agents can solve a specific problem by using any approach that works such as a symbolic and logical neural networks or deterministic or probabilistic, hierarchical or combination of approaches (See col. 132) where the neural network can be “any” type or form (col. 133, lines 40-50, col. 153, lines 36-50; col. 154 and col. 206, lines 25-30). 
With respect to dependent claim 11, Sen teaches the method further comprising determining an action taken by the device on a choice from the plurality of choices as shared with the individual, wherein the action comprises a cognitive state probability (See Para 36). 
With respect to dependent claims 12-15,  Sen teaches the method wherein the determining the action further comprises: identifying attributes associated with each of the plurality of choices rendered on the device; determining a cognitive state for each of the plurality of choices based on the attributes, features, and variables associated with the plurality of choices; and determining a cognitive state probability, based on the cognitive state and using a set of multi-layered multi-dimensional optimization factors, comprising a probability of the individual being engaged in the action at a particular time (See cognitive states for each of the choices (Para 3, 18-19, 36-37, 40, 54-63). .
wherein the determining the plurality of choices comprises: accumulating cognitive states, an expected response, and a reward for the plurality of individuals; modeling each individual from the plurality of individuals as a quantum particle based on an activity, time, and a location of each individual; identifying groups of individuals by sheaving the modeled quantum particles; and determining an order of the plurality of choices based on transactions and predictions for the individual as well as on the predictions for the group of individuals of which the individual is a member (See quantum QSM, as a prediction as to the choices (Para 36-37, 54-57, 60-63, Fig. 3-6).  
further comprising: determining actions associated with the plurality of choices based on the historical transactions in asymmetric and incomplete information conditions; and transmitting the plurality of choices to the device over a network. (See fig. 10a-12 and Para 23, 34-35, 40 and 50 and 82-115). 
wherein the ranking the plurality of choices comprises: obtaining the data associated with one of the individual or a group of individuals, and which pertains to a particular activity; based on determining whether the data is related to one of a previous activity or a new activity of the individual, making connections with devices of other individuals, which are related to a device of the individual through the one of the previous activity or the new activity; based on determining that a new device of a new individual has initiated the particular activity, identifying a second plurality of choices associated with the particular activity for the new individual; upon identifying the plurality of choices, forecasting actions associated with each of the plurality of choices; based on the forecasting, ranking the second plurality of choices in a second sequential order; and transmitting the plurality of choices for rendering on the new device (See choices, Fig. 10a-12, Para 82-115, where Sen teaches based on where the user is, they will get geographic coded data for their situation and a user may choose to receive the content based on an index or ranking where the user searches for content in a time range or that a user may be looking for.)  
However, Sen does not specifically disclose
Smart cards
Musial is analogous art to Sen as Musial teaches presenting a user interface on a device. Musial teaches a smartcard device  (Para 106). Musial teaches smartcards can include displays and an interface unit (Para 14) allowing the user to interact with content on the smartcard (Para 20. Musial teaches an application can be rendered on a smartcard (Para 31-32, 34). Musial teaches the system advantageously includes display functionality on smartcards rather easily without compromising security (Para 38). Musial teaches the processor in the card can communicate with the input devices on the card (Para 46) which can include a keypad, buttons, acoustic inputs and identification sensors  so as to control the functions of the applications on the smartcard (Para 51-58, 83-85). Musial teaches the display presents data into a format perceivable in the display for the user (Para 59). Musial teaches the smartcard may also include a sim card for communication with other devices (Para 69, 87-91) and also used as a contactless card (Para 70) using other communications means. (See also Para 93-115). The combination with Sens disclosure of a portable computing device and Musial smart card, as a portable device, would result in a device that can “any” device, as suggested in Sen, para 21.   
Accordingly, it would have been obvious to the skilled artisan prior to the effective filing date having the teachings of  Sen and Musial in front of them to provide a user interface on any portable computing device based on a predicted and inferred set of outcomes to a user. The motivation to combine Sen with Musial comes first from Sen that suggests the device can be any portable device (Para 21)where Musial device is at least a portable smartcard device also display information from a processor with a well-known internal structure of a standard computer (Para 11-14, 112-113).
With respect to claims 17-18, claims 17-18 comprise a non-transitory computer readable medium comprising instructions to perform the method claims 9, and 11-15 in a substantially similar manner, thus in further view of the following are rejected along the same rationale. (See Sen Fig 1 and 2, as showing a memory and processor). 
With respect to dependent claim 19, as indicated in the above discussion Sen in view of Musial in view of Cosic teaches every element of claim 9 and 16. 
Sen does not teach the non-transitory computer-readable medium  wherein the operations further comprise: providing, to the computing device, security data including a touch identifier of the individual; providing, based on authentication of the security data, a public key to authenticate communication with the one or more second smart cards and the one or more access devices; and verifying an authentication mechanism for performing the authentication via one of a group or a sub-group protocol comprising at least one of Transmission Control Protocol Internet Protocol (TCP/IP), Individual Datagram Protocol (UDP), Simple Mail Transfer Protocol (SMTP), File Transfer Protocol (FTP), Hypertext Transfer Protocol (HTTP), or Dynamic Host Configuration Protocol (DHCP). However, this limitation would have been obvious to the skilled artisan prior to the effective date of the invention in view of Musial because Musial teaches the inclusion of a finger print sensor (para 56, 89) that is use to exchange a key (Para 110). Musial teaches the accessing of data may be done via a pin, thus providing security for customers (Para 112).  
Accordingly, it would have been obvious to the skilled artisan prior to the effective filing date having the teachings of  Sen and Musial in front of them to provide a user interface on any portable computing device based on a predicted and inferred set of outcomes to a user. The motivation to combine Sen with Musial comes first from Sen that suggests the device can be any portable device (Para 21)where Musial device is at least a portable smartcard device also display information from a processor with a well-known internal structure of a standard computer (Para 11-14, 112-113).



6. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Musial in further view of Cosic as applied to claim 9 above, and further in view of Hoffman et al. U.S. Publication No. 20180174070 filed Dec. 16, 2016.

With respect to dependent claim 10, as indicated in the above discussion Sen in view of Musial in further view of Cosic teaches each element of claim 9. 
 Sen in view of Musial in view of Cosic teaches the method further comprising: performing, by an inference deducer executed by the processing device, the proactive-retroactive learning technique on the multi-layered multi-dimensional structure to predict an outcome of the current activity determining, using a probability determiner executed by the processing device, a probability of success of the outcome that has been predicted; and determining, based on the outcome and probability of success, the plurality of choices associated with the activities.(See Sen Processor (fig. 2, Para 24) of accessing devices 102 (Fig. 1, fig. 8, para 25, receiving content, geographic data, Para 26-30). Sen teaches receiving data from one or more devices performing an activity such as traveling and posting content. (see Para 60). Sen teaches using a multidimensional data process. (See Para 23, 34-35, 53and 62-63). Sen teaches aggregating content from historical transactions on the plural devices. (See Para 18-19, 23, 34-53). Sen teaches identifying choices for an individual based on the activity learned from current activity (for example, Para 52) and then the inference module uses a QSM to predict actions to be performed (Para 61-62, 67, 76-81). (See also Para 36-42). Sen teaches  (See fig. 10a, Para 81-86, ranking the choices for a user from highest to lowest, Fig. 11, Para 87-89, Fig. 12, Para 90). (See also Fig. 10a-12b). Sen shows choices rendered on a device. Sen discloses the devices can be “any” device configured to access a process such a  laptop, mobile phone, wireless device, portable communication device, a content recording device, a vehicular computing device or any other device (Para 21), to which a smartcard is an example of a portable communication device. 
Sen in view of Cosic does not teach 
based on latent causal variables of the aggregated data.
Nonetheless, Hoffman teaches applying a probability of outcomes to user data using latent variables ( See Para 3). Hoffman teaches predicting latent factors based on a usage of the device (Para 62). Hoffman teaches predicting preferences for content or items based on using latent values (Para 74) that aggregate from a collection of usage statistics (Para 3, 24, 43-44). Hoffman teaches making predictions of a target action from a set of previous actions thus provides specific user interface options to a user (Para 79, 87, 94-96). The combination of Sen, Cosic and Hoffman can, as suggested in Hoffman use any statistical process to determine a probable outcome. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective filing date having the teachings of Cosic, Sen and Musial in front of them to provide a user interface on any portable computing device based on a predicted and inferred set of outcomes to a user. The motivation to combine Sen with Musial comes first from Sen that suggests the device can be any portable device (Para 21)where Musial device is at least a portable smartcard device also display information from a processor with a well-known internal structure of a standard computer (Para 11-14, 112-113) The motivation to combine Cosic with Sen comes from Cosic that suggests intelligent agents can solve a specific problem by using any approach that works such as a symbolic and logical neural networks or deterministic or probabilistic, hierarchical or combination of approaches (See col. 132) where the neural network can be “any” type or form (col. 133, lines 40-50, col. 153, lines 36-50; col. 154 and col. 206, lines 25-30). The motivation to combine Hoffman with Cosic and Sen comes from Hoffman to use latent variables in a prediction model because using a latent set of application data can allow for customization of another application data thereby optimizing the output for the user (Para 21-23). 

	 

7. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Musial in further view of Cosic as applied to claim 9 above, and further in view of Rasanen et. al U.S. Publication 20080214210 published Sept. 4, 2008.

With respect to dependent claim 20, as indicated in the above discussion Sen in view of Musial in further view of Cosic teaches each element of claim 20. 
 Sen in view of Musial in view of Cosic do not teach the non-transitory computer-readable medium of claim 19, wherein the operations further comprise: in response to successful authentication using the public key, generating a digital signature using or more algebraic structure of an elliptic curve digital signature algorithm; and providing, to the computing device, the digital signature in order to perform identification verification for conducting the proposed current activity with the one or more second smart cards.
However, Rasanen teaches a user interface that uses a digital signature for to perform identification of a user. (Para 79, 176-179, 185 and 200). Rasanen teaches, much like Sen, people travel in similar locations, routes, and where users can share content about the location (Para 48). Rasanen teaches the user may make repeated entries over the course of a day or week (Para 50-51). Rasanen teaches the user can subscribe to a service which provides information about locations about their location and other user approx. their location share via wireless PKI and key pairs with one another (Para 79). Users can request recommendations from others (Para 95-129). Rasanen teaches using neural networks, self-organizing maps and other models to determine context values to the data (Para 187-199) so as to improve the recommendation process.

Accordingly, it would have been obvious to the skilled artisan prior to the effective filing date having the teachings of Cosic, Sen and Musial in front of them to provide a user interface on any portable computing device based on a predicted and inferred set of outcomes to a user. The motivation to combine Sen with Musial comes first from Sen that suggests the device can be any portable device (Para 21)where Musial device is at least a portable smartcard device also display information from a processor with a well-known internal structure of a standard computer (Para 11-14, 112-113) The motivation to combine Cosic with Sen comes from Cosic that suggests intelligent agents can solve a specific problem by using any approach that works such as a symbolic and logical neural networks or deterministic or probabilistic, hierarchical or combination of approaches (See col. 132) where the neural network can be “any” type or form (col. 133, lines 40-50, col. 153, lines 36-50; col. 154 and col. 206, lines 25-30). The motivation to combine Rasanen with Sen comes from Rasanen to ensure the data cannot be repudiated (Para 200). 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179